          Case 1:20-cr-00004-ER Document 24 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                    ORDER
                   -against-
                                                                 20 Cr. 0004 (ER)
 DORAN SANTIAGO RAMOS,

                            Defendant.



Ramos, D.J.:

       At the bail hearing held on March 19, 2020, defendant Doran Santiago Ramos’

application for bail was granted. At that time, a subsequent conference was scheduled for May

19, 2020. That conference is hereby adjourned. The parties shall instead submit a joint status

report by 5:00 PM Tuesday, May 19, 2020.

SO ORDERED.



Dated: May 15, 2020
       New York, New York


                                                                 Edgardo Ramos, U.S.D.J.
